Citation Nr: 1605104	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to disability ratings for left C6-C7 herniated disc higher than 10 percent from October 29, 2010, and 20 percent from April 2, 2013.

2. Entitlement to disability ratings for cervical radiculopathy of the left upper extremity higher than 10 percent from October 29, 2010, and 20 percent from October 16, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian M. Epstein, Esq., Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal rating decisions by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs. In a May 2011 rating decision, the granted service connection for neck injury and cervicalgia, and assigned a 10 percent disability rating. In an April 2012, the RO changed the description of the neck disability to left C6-C7 herniated disc. The RO denied a TDIU. In an August 2012 rating decision, the RO granted separate service connection for cervical radiculopathy of the left upper extremity, and assigned a 10 percent rating.

In an April 2014 rating decision, the RO increased the rating for left C6-C7 herniated disc to 20 percent from April 2, 2013. In a May 2014 rating decision, the RO increased the rating for cervical radiculopathy of the left upper extremity to 20 percent from October 16, 2012. The Veteran has since relocated, and his case is being handled through the Pittsburgh, Pennsylvania RO.

In December 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. Prior to April 2, 2013, the Veteran's left C6-C7 herniated disc was manifested by pain and limitation of motion, without limitation of motion of the cervical spine to 30 degrees of forward flexion or 170 degrees of combined motion, spasm or guarding resulting in abnormal spinal contour, or incapacitating episodes of neck symptoms.

2. The Veteran's left C6-C7 herniated disc has not limited forward flexion of the cervical spine to 15 degrees, has not caused the cervical spine to be in ankylosis, and has not produced incapacitating episodes of neck symptoms.

3. Prior to October 16, 2012, the Veteran's cervical radiculopathy of the left upper extremity was manifested by decreased sensation in the left hand consistent with no more than mild incomplete paralysis of the median or ulnar nerves.

4. The Veteran's cervical radiculopathy of the left upper extremity has been manifested by reduced sensation and weakened grip in the left hand, without loss of motions or positions in the elbow, wrist, or fingers, and thus has not been consistent with no more than moderate incomplete paralysis of the median or ulnar nerves.

5. The combined effects of the Veteran's cervical spine disorder, radiculopathy of the left upper extremity, and persistent incapacitating headaches make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Prior to April 2, 2013, the Veteran's left C6-C7 herniated disc did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2. The Veteran's left C6-C7 herniated disc has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.

3. Prior to October 16, 2012, the Veteran's cervical radiculopathy of the left upper extremity did not meet the criteria for disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8510, 8515, 8516 (2015).

4. The Veteran's cervical radiculopathy of the left upper extremity has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8510, 8515, 8516.

5. The Veteran's service-connected disabilities make him unemployable. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in November 2011, March 2011, and August 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and for a TDIU. VA also advised the Veteran how VA assigns disability ratings and effective dates.

In the December 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, and transcripts of the December 2015 Board hearing. The Veteran has had VA examinations that provided adequate information about the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left C6-C7 Herniated Disc

The Veteran has service-connected left C6-C7 herniated disc residual to neck injury in a motor vehicle accident during service. He appealed the initial 10 percent rating that the RO assigned, effective October 10, 2010, for that disability. He continued his ratings appeal after the RO increased the rating to 20 percent effective April 2, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has evaluated the Veteran's left C6-C7 herniated disc under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for cervical strain. Physicians have found that he as herniation of a cervical intervertebral disc. The rating schedule provides for evaluating spine disorders under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, DCs 5237, 5243.

Under the General Rating Formula, a 10 percent disability rating is assigned if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height of the vertebra. A 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assigned if forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

Normal cervical spine forward flexion is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated based on the total duration of incapacitating episodes during the past 12 months. The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).
 
VA received the Veteran's claim for service connection for neck and upper back injury in October 2010. On VA examination in March 2011, he reported neck stiffness and pain, worsened with activity and some positions. He indicated that flare-ups of severe symptoms occurred about weekly and lasted hours. He also reported fatigue and weakness in the neck. He stated that neck problems caused problems with lifting and carrying, and necessitated frequent changes in position. On examination of his cervical spine there was no tenderness, spasm, guarding, or abnormal curvature. The range of motion of the cervical spine was to 40 degrees of forward flexion, 40 degrees of extension, 45 degrees of left lateral flexion, 40 degrees of right lateral flexion, 60 degrees of left lateral rotation, and 70 degrees of right lateral rotation. There was objective evidence of pain on motion and after repeated motions. After three repetitions motion was limited to 40 degrees of forward flexion, 40 degrees of extension, 40 degrees of left lateral flexion, 30 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.

Records of VA treatment of the Veteran in 2011 reflect a history of an epidural injection to address neck pain. In June 2011, he reported that having decreased neck pain for several days after the injection, followed by resumption of severe neck pain with radiation of numbness and pain down both arms, worse in the left. He stated that he had to continually adjust his head position to prevent numbness from shooting down his arms.

On VA examination in October 2011, the Veteran reported ongoing neck pain, exacerbated by any physical work that involved aggressive motion of the neck and upper extremities. Motion of the cervical spine was limited to 45 degrees of forward flexion, 30 degrees of extension, 20 degrees of lateral flexion to each side, 40 degrees of left lateral rotation, and 50 degrees of right lateral rotation. There was no spasm. The examiner stated that he would expect that the Veteran would have additional restriction of motion during flare-ups or with repeated motion.

On VA examination in March 2012, motion of the cervical spine was to 45 degrees of forward flexion, with pain from 35 degrees, to 35 degrees of extension, with pain at 35 degrees, to 25 degrees of left lateral flexion, with pain from 15 degrees, to 20 degrees of right lateral flexion, with pain from 10 degrees, to 45 degrees of rotation to each side, with pain from 40 degrees. There was no muscle spasm. The examiner noted that because of his neck disorder he should hold a job that required looking overhead or holding his head in a static period for prolonged periods. 

On VA examination on April 2, 2013, the Veteran reported daily, moderately severe neck pain. Motion of cervical spine was to 30 degrees of forward flexion, 25 degrees of extension, 30 degrees of lateral flexion to each side, 50 degrees of left lateral flexion, and 60 degrees of right lateral flexion. There was pain at the end of each range of motion. There was no guarding or muscle spasm. In a May 2013 addendum, the examiner stated that the neck disorder precluded nonsedentary work that required repetitive lifting, twisting, or reaching overhead. In a November 2013 addendum, the examiner found that the Veteran's cervical spine had restricted movement, weakened movement, and pain on movement, but did not have additional loss of motion due to flare-ups or repetitive motion.

In the December 2013 Board hearing, the Veteran related that he had daily neck pain with a severity of 6 to 7 out of 10. He indicated that neck pain, and, to a greater extent, persistent severe headaches with nausea, had made him unable to hold full time work for the last several years.

Prior to April 2, 2013, the Veteran's neck disability did not limit forward flexion of the cervical spine to 30 degrees, and did not limit the combined range of motion of the cervical spine to 170 degrees. Even with consideration of his pain on motion, weakened movement, excess fatigability, and diminished endurance, his neck disability was not equivalent to such restrictions. He did not have spasm or guarding resulting in abnormal spinal contour. He did not have incapacitating episodes of neck symptoms. Thus, the disability picture did not meet or approximate the criteria for a rating higher than 10 percent.

From April 2, 2013, the Veteran's neck disability has not limited forward flexion of the cervical spine to 15 degrees, and has not caused the cervical spine to be in ankylosis, even with consideration of his pain on motion, weakened movement, excess fatigability, and diminished endurance. He has not had incapacitating episodes of neck symptoms. The disability picture thus has not met or approximated the criteria for a rating higher than 20 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's neck disability has not required frequent hospitalizations. It has limited his capacity for physically demanding work, but has not markedly interfered with his capacity for employment in general. The rating criteria appropriately address the effects of the neck disability. Therefore, it is not necessary to refer the issues of ratings for the neck disability for consideration of extraschedular ratings.

Cervical Radiculopathy of the Left Upper Extremity

The Veteran has service-connected cervical radiculopathy of the left upper extremity related to neck injury sustained in a motor vehicle accident during service. He appealed the initial 10 percent rating that the RO assigned, effective October 10, 2010, for the arm disability. He continued his ratings appeal after the RO increased the rating to 20 percent effective October 16, 2012.

The RO has evaluated the radiculopathy-based disability of the left upper extremity under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 and 8515, as disease of the peripheral nerves. With incomplete paralysis of peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. Peripheral nerve neuritis and neuralgia are evaluated as analogous to incomplete paralysis. 38 C.F.R. §§ 4.123, 4.124.

The Veteran is right handed. In the minor upper extremity, complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, and hand and wrist movements not affected, is rated at 60 percent. Incomplete paralysis is rated at 40 percent if severe, 30 percent if moderate, and 20 percent if mild. Diagnostic Code 8510. In the median nerve, in the minor upper extremity a 60 percent rating is assigned for complete paralysis, with the hand inclined to ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, ongoing extension of the index and middle fingers, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm, weakened flexion of the wrist, and pain with trophic disturbances. Incomplete paralysis is rated at 40 percent if severe, 20 percent if moderate, and 10 percent if mild. Diagnostic Code 8515. 

Physicians also have described the Veteran's left upper extremity neurological issues as related to the ulnar nerve. In the minor upper extremity, complete paralysis of the ulnar nerve is assigned a 50 percent rating if there is "griffin claw" deformity  due to flexor contraction of ring and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, in ability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist. Incomplete paralysis is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if mild. 38 C.F.R. § 4.124a. Diagnostic Code 8516.

On a VA spine examination in March 2011, the Veteran had normal reflexes in his left upper extremity. In the areas affected by the C6-C7 nerve he had normal sensations of vibration, position sense, pain on pinprick, and light touch. He had no dysesthesias.

On a VA neurological examination in April 2011, in neurological motor function, the upper extremities had normal symmetrical strength and tone, without atrophy. In neurological sensory function, in the ulnar nerve distribution, bilaterally, from the elbows to the pinky fingers, there was abnormal sensation. Both upper extremities had normal symmetrical deep tendon reflexes (DTRs). The ranges of motion and strength of the remainder of the joints in the left upper extremity were normal.

Notes of VA treatment in June 2011 reflect diagnosis of neuralgia of the ulnar nerve. The Veteran reported severe neck pain with radiation of numbness and pain down both arms, worse in the left. He stated that he had to continually adjust his head position to prevent numbness from shooting down his arms. In October 2011, he reported having weakness, numbness, and tingling down his left arm into his left hand, from the thumb to the middle finger.

On VA examination in October 2011, the Veteran reported intermittent numbness and pain radiating into the left scapula, and numbness below the left elbow. He indicated that activity with movement of his neck and upper extremities exacerbated neck pain and led to onset of severe headaches. The examiner found evidence of decreased sensation to light and sharp touch in the distribution of the left ulnar nerve, below the elbow. Motor strength and reflexes in the left upper extremity were normal. The examiner found that the Veteran was unable to do work that required holding his elbows above shoulder level.

In VA neurology treatment in February 2012, the Veteran reported a long history of constant neck pain with intermittent sharp radiating pain down his left arm and into his left thumb and pointer finger. He also related having numbness, tingling, and weakness in his left arm. He stated that in December 2011 he underwent left ulnar nerve transposition surgery. The treating clinician found that that muscle strength in the Veteran's left hand was 4 to 4+ out of 5. Sensation to light touch was intact throughout the left upper extremity. Reflexes in the left biceps tendon were within normal limits.

On VA examination in March 2012, the Veteran reported that after ulnar nerve surgery in December 2011 he regained strength in his left hand, but continued to have numbness in his left lower extremity. He stated that presently neck pain radiated into his left thumb and index and middle fingers. He did not relate any present difficulties with fine manipulation or grasping with his left hand. On examination there was normal muscle strength in the left elbow, wrist, and fingers. There was no muscle atrophy. The DTR in the left biceps was hypoactive. The DTRs in the left triceps and brachioradialis were normal. There was decreased sensation to light touch in the left hand and fingers. There was normal sensation to light touch in the left shoulder area and forearm. There was mild pain and mild numbness in the left upper extremity. The examiner characterized the left upper extremity radiculopathy as mild.

In VA neurology treatment in May 2012, the Veteran reported pain in the left arm and numbness and weakness in the left upper extremity, especially the fingers. The clinician noted tightness and tenderness in the left trapezius muscle, and decreased temperature and touch sensations in the whole left hand. In June 2012, the Veteran started physical therapy to address the disorders and symptoms in his neck and left upper extremity.

On October 16, 2012, EMG showed ulnar nerve slowing at the cubital tunnel and  median nerve slowing in the carpal tunnel related to chronic left C6-C7 radiculopathies. Later in October 2012, the Veteran reported ongoing numbness in his left hand. In March 2013, he related chronic left arm pain, weakness, and numbness. The treating clinician noted that his left hand grip was weak. There was tenderness at the left cubital tunnel, and decreased sensation to touch and temperature throughout the entire left hand.

On VA examination in April 2013, the Veteran reported that when he looked to his left he got shooting pains from his neck through his left shoulder and arm into his left hand. He stated that the week before he burned the palm of his hand while cooking and had barely felt the heat from the skillet. He reported chronic left arm pain, weakness, and numbness. On examination, his left hand grip was weak. There was tenderness at the left cubital tunnel. There was decreased sensation to touch and temperature throughout the entire left hand.

In VA treatment in May 2013, the Veteran reported that pains in his neck, head, and left arm were increasingly problematic, and were getting in the way of work. He indicated that pain radiating into the left hand affected his third, fourth, and fifth fingers. The examiner found reduced (4 out of 5) strength in the muscles in the left arm and hand. There was decreased sensation in the left third, fourth, and fifth fingers and the ulnar side of the left forearm. In VA treatment in April 2014, the Veteran reported ongoing left-sided neck, shoulder, and arm pain.

In the December 2015 Board hearing, the Veteran reported ongoing pain in his neck and left and right arms. He indicated that the pain worsened with activities, and set off severe headaches. He stated that headaches, related nausea, and other pain made him unable to hold regular employment.

The Veteran has reported decreased sensation, numbness, tingling, and weakness in parts of his left upper extremity, especially the hand. Clinicians who have examined and treated him have found evidence of decreased sensation. Prior to the EMG in October 16, 2012, however, clinicians did not find clear and consistent evidence of weakness in the left lower extremity. As the manifestations of incomplete peripheral nerve paralysis were wholly sensory, they were consistent with a rating for mild or at most moderate incomplete paralysis. In fact, in March 2012 a VA examiner characterized the radiculopathy as mild. As the decreased sensation affected the hand, it was more consistent with the effects listed under Diagnostic Codes 8515 or 8516, rather than Diagnostic Code 8510, which addresses the shoulder and elbow. Before October 16, 2012, then, the disability picture was of no more than mild incomplete paralysis, and did not warrant a rating higher than 10 percent.

From October 16, 2012, the Veteran has had both reduced sensation and weakened grip in his left hand. He has not lost his capacity for any of the motions or positions of his left elbow, wrist, or fingers. Thus, his impairment has not been consistent with severe incomplete paralysis, and has not met or approached the criteria for a rating higher than 20 percent.

The cervical radiculopathy of the Veteran's left upper extremity has not required frequent hospitalizations. The effects of the cervical radiculopathy on the function of his left upper extremity have not markedly interfered with his capacity for employment. The criteria in the rating schedule address the effects of his left upper extremity impairment reasonably well. Therefore, it is not necessary to refer the issues of ratings for the left upper extremity disability for consideration of extraschedular ratings.


TDIU

The Veteran contends that his service-connected disabilities make him unemployable. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 40 percent disability rating in combination, disabilities of one or both lower extremities. 38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are: post-concussion headaches, rated at 50 percent; left C6-C7 herniated disc, rated at 20 percent; cervical radiculopathy of the left upper extremity, rated at 20 percent; and tinnitus, rated at 10 percent. The combined rating is 70 percent. His ratings meet the rating combination requirements, so a TDIU is warranted if the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

On VA examination in March 2011, the Veteran indicated that he had not held employment for several years. He related that daily neck pain interfered with activities. On VA examination in April 2011, he reported having headaches most days, and at least three days per week. He reported that during headaches he was debilitated, and could not do anything but rest or sleep. On VA examination in October 2011, the Veteran reported that up to three times per day he had severe headaches which prevented all activities while present. He indicated that for several years he had not been able to keep routine jobs.

On VA examination in March 2012, the Veteran reported ongoing neck pain, left upper extremity pain, and headaches. He stated that his headaches were accompanied by nausea. The examiner stated that, because of the Veteran's neck disorder, he should not perform work that required him to look overhead or hold his head in a static position for prolonged periods.

On VA examination in April 2013, the Veteran reported daily neck pain, with intermittent pain radiating into the left upper extremity. He stated that he had chronic, severe headaches that sometimes continued for days. He indicated that during headaches he was incapacitated by the combination of pain, nausea, and photophobia. In a May 2013 addendum to the report of the April 2013 VA examination, the examiner stated that the Veteran could not maintain substantially gainful employment because his headache condition would make him miss a lot of work. The examiner stated that he might be able to do some part time sedentary work, but that, because of his cervical spine disorder, he should not do any physical work with repetitive lifting, twisting, or reaching overhead.

In the December 2015 Board hearing, the Veteran reported that his most recent full time employment was in about 2006, selling insurance. He reported that he subsequently held part time work for a security business, and volunteered with AmeriCorps, through 2012 or 2013. He stated that he performed the part time work and volunteering about twenty hours per week. He indicated that headaches and other pain had made him unable to continue in that activity. He stated that he could not work presently because of severe pain and persistent nausea. He reported that during headaches he had to remain still. He stated that pain in his neck and left arm was present daily, increased with activity, and generally was followed by the onset of a headache. He indicated that on about five out of seven days, headaches and nausea made him have to spend the majority of the day lying down. 

The Veteran contends that his neck and upper extremity pain, and, especially, the effects and duration of his headaches, make him at most times unable to perform occupational tasks. VA clinicians who have examined him have opined that his neck, arm, and headache disorders impair his work capacity. One examiner concluded that those disorders impaired him to the extent of precluding maintenance of substantially gainful employment. The record thus supports the assignment of a TDIU.


ORDER

Prior to April 2, 2013, a disability rating higher than 10 percent for left C6-C7 herniated disc is denied.

A disability rating higher than 20 percent for left C6-C7 herniated disc is denied.

Prior to October 16, 2012, a disability rating higher than 10 percent for cervical radiculopathy of the left upper extremity is denied.

A disability rating higher than 20 percent for cervical radiculopathy of the left upper extremity is denied.

Entitlement to a total disability rating based on individual employability is granted.




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


